DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc. In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it includes an implied phrase (i.e. "... are disclosed herein"). Correction is required. See MPEP § 608.01(b).


Claim Objections
Claims 12 and 17 are objected to because they recite "are" in lines 11 and 7, respectively (instead of "is" which agrees with "the plurality"). Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 15, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the working implement" in line 6. There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the working implement" in line 6. There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the working implement" in line 6. There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 12-14, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peterson et al. (US 2018/0310465).

Regarding claim 1, Peterson discloses a work machine comprising:
a frame structure (including 30);
a work implement coupled to the frame structure that includes at least one ground engagement tool (including 38), wherein the at least one ground engagement tool is configured for movement in response to interaction with an underlying surface in use of the work machine; and
a control system coupled to the frame structure that includes a sensor (including 106) mounted to the at least one ground engagement tool and a controller (including 112) communicatively coupled to the sensor,
wherein the sensor is configured to provide sensor input and the controller includes memory (116) having instructions stored therein (see para. 0038) that are executable by a processor to cause the processor to receive the sensor input from the sensor and to determine that the at least one ground engagement tool is in contact with the ground in response to receipt of sensor input provided by the sensor that is indicative of a characteristic of movement of the at least one ground engagement tool in use of the work machine (see paras. 0040, 0041).

Regarding claim 2, Peterson discloses the instructions stored in the memory being executable by the processor to cause the processor to obtain performance history data for the at least one ground engagement tool indicative of characteristics of movement of the at least one ground engagement tool in one or more previous operational states and to analyze movement of the at least one ground engagement tool in a current operational state based on the sensor input and the performance history data (see paras. 0073, 0074).

Regarding claim 3, Peterson discloses the instructions stored in the memory being executable by the processor to cause the processor to determine whether, based on the sensor input and the performance history data, movement of the at least one ground engagement tool in the current operational state is outside of, or inconsistent with, movement of the at least one ground engagement tool in the one or more previous operational states (see paras. 0073, 0074).

Regarding claim 4, Peterson discloses the work machine, wherein:
the work implement includes a plurality of ground engagement tools (see Fig. 2) each configured for movement in response to interaction with an underlying surface in use of the work machine;
the control system includes a plurality of sensors (including 106) each mounted to a corresponding one of the plurality of ground engagement tools, each communicatively coupled to the controller (including 112), and each configured to provide sensor input indicative of a characteristic of movement of the corresponding ground engagement tool in use of the work machine; and
the instructions stored in the memory (116) are executable by the processor to cause the processor to receive the sensor input from the plurality of sensors, to detect movement of each of the plurality of ground engagement tools based on the sensor input, and to analyze movements of the plurality of ground engagement tools relative to one another in response to detection of movement of each of the plurality of ground engagement tools to evaluate performance uniformity of the work implement (see paras. 0061-0064).

Regarding claim 5, Peterson discloses the instructions stored in the memory being executable by the processor to cause the processor to determine whether movements of the plurality of ground engagement tools relative to one another fall within one or more reference tolerances and to prompt a user to perform one or more adjustments to the work implement via the control system in response to a determination that the movements of the plurality of ground engagement tools relative to one another fall outside the one or more reference tolerances (see paras. 0061-0064).

Regarding claim 6, Peterson discloses the instructions stored in the memory being executable by the processor to cause the processor to obtain performance history data for each of the plurality of ground engagement tools that is indicative of characteristics of movement for the corresponding ground engagement tool in one or more previous operational states and to analyze movement of each of the plurality of ground engagement tools in a current operational state based on the sensor input and the performance history data (see paras. 0070-0074).

Regarding claim 7, Peterson discloses the instructions stored in the memory being executable by the processor to cause the processor to determine whether movement of each of the plurality of ground engagement tools in the current operational state is outside of, or inconsistent with, movement of the corresponding ground engagement tool in the one or more previous operational states (see paras. 0070-0074).

Regarding claim 12, Peterson discloses a control system mounted on a work machine including a frame structure and a work implement coupled to the frame structure that has a plurality of ground engagement tools each configured for movement in response to interaction with an underlying surface in use of the work machine, the control system comprising:
a plurality of sensors (including 106) each mounted on a corresponding one of the plurality of ground engagement tools (including 38), wherein each of the plurality of sensors is configured to provide sensor input; and
a controller (including 112) communicatively coupled to each of the plurality of sensors,
wherein the controller includes memory (116) having instructions stored therein (see para. 0038) that are executable by a processor to cause the processor to receive the sensor input from the plurality of sensors and to determine that the plurality of ground engagement tools is in contact with the ground in response to receipt of sensor input provided by the plurality of sensors that is indicative of characteristics of movement of the plurality of ground engagement tools in use of the work machine (see paras. 0040, 0041).

Regarding claim 13, Peterson discloses the instructions stored in the memory being executable by the processor to cause the processor to receive the sensor input from the plurality of sensors, to detect movement of each of the plurality of ground engagement tools based on the sensor input, and to analyze movements of the plurality of ground engagement tools relative to one another in response to detection of movement of each of the plurality of ground engagement tools to evaluate performance uniformity of the work implement (see paras. 0061-0064).

Regarding claim 14, Peterson discloses the instructions stored in the memory being executable by the processor to cause the processor to obtain performance history data for each of the plurality of ground engagement tools that is indicative of characteristics of movement for the corresponding ground engagement tool in one or more previous operational states and to analyze movement of each of the plurality of ground engagement tools in a current operational state based on the sensor input and the performance history data (see paras. 0070-0074).

Regarding claim 17, Peterson discloses a method of operating a work machine (see figures) including a frame structure and a work implement coupled to the frame structure that has a plurality of ground engagement tools each configured for movement in response to interaction with an underlying surface in use of the work machine, the method comprising:
receiving (as in 402), by a controller (including 112) of the work machine, sensor input provided by a plurality of sensors (including 106) each mounted on a corresponding one of the plurality of ground engagement tools (including 38); and
determining (as in 404), by the controller, that the plurality of ground engagement tools is in contact with the ground in response to receipt of sensor input provided by the plurality of sensors that is indicative of characteristics of movement of the plurality of ground engagement tools in use of the work machine.

Regarding claim 18, Peterson discloses the method, further comprising:
detecting (or sensing), by the controller (including 112), movement of each of the plurality of ground engagement tools (including 38) based on the sensor input (see para. 0051);
analyzing, by the controller, movements of the plurality of ground engagement tools relative to one another in response to detection of movement of each of the plurality of ground engagement tools to evaluate performance uniformity of the work implement (see paras. 0061-0064);
obtaining, by the controller, performance history data for each of the plurality of ground engagement tools that is indicative of characteristics of movement for the corresponding ground engagement tool in one or more previous operational states; and
analyzing, by the controller, movement of each of the plurality of ground engagement tools in a current operational state based on the sensor input and the performance history data (see paras. 0070-0074).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Peterson in view of Zemenchik (US 2020/0107490).

Peterson discloses the work machine of claim 1, the control system of claim 12, and the method of claim 17, as set forth above, wherein the instructions stored in the memory are executable by the processor to cause the processor to perform various computer-implemented functions (see para. 0038). Peterson does not explicitly disclose the processor receiving one or more external environment settings input by a user, comparing the sensor input provided by the sensor to one or more reference signals associated with the one or more external environment settings, and determining whether the sensor input is consistent with, or meets, the one or more reference signals to evaluate performance.
Zemenchik teaches a control system for a working implement, wherein a controller (including 40) receives one or more external environment settings input by a user (see paras. 0014-0016), compares sensor input (as received in para. 0036) to one or more reference signals associated with the one or more external environment settings, and determines whether the sensor input is consistent with, or meets, the one or more reference signals to evaluate performance of the working implement in certain operational states (see paras. 0036-0039).
Peterson and Zemenchik are analogous because they both disclose control systems for towed working implements. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the system and method of Peterson with the processing of external environment settings as taught by Zemenchik in order to increase yield potential. (See Zemenchik, para. 0036-0039.)


Allowable Subject Matter
Claims 9-11, 16, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joel F. Mitchell whose telephone number is (571)272-7689. The examiner can normally be reached 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571)272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        




/JFM/9/24/22